MEMORANDUM**
Richard Washington appeals the sentence imposed upon revocation of his supervised release. The record does not support Washington’s contention that the district court’s imposition of the maximum statutory sentence was the product of bias. Nor do the district judge’s remarks indicate the type of pervasive or prejudicial bias that would require recusal under 28 U.S.C. § 455(a). nited States v. Wilkerson, 208 F.3d 794, 797 (9th Cir.2000).
The sentence is therefore AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.